United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1163
                        ___________________________

                                 Frederick P. Davis

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Timothy R. Lancaster, Administrative Investigation Officer, Potosi Correctional
   Center, Individually and Officially; Troy Steele, Warden, Potosi Correctional
    Center, Individually and Officially; Fred Johnson, Deputy Warden, Potosi
    Correctional Center, Individually and Officially; Robert Savage, Grievance
  Officer, Potosi Correctional Center, Individually and Officially; Sheri Shawver,
  Case Manager/Worker, Potosi Correctional Center, Individually and Officially;
  Stanley Pruitt, Case Manager/Worker, Potosi Correctional Center, Individually
and Officially; Dan Bryan, Functioning Unit Manager, Potosi Correctional Center,
 Individually and Officially; Jamie Crump, Assistant Warden, Potosi Correctional
                         Center, Individually and Officially

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: September 29, 2014
                            Filed: October 7, 2014
                                [Unpublished]
                                ____________

Before KELLY, BOWMAN, and MELLOY, Circuit Judges.
PER CURIAM.

      Frederick Davis appeals the district court’s Federal Rule of Civil Procedure
12(b)(6) dismissal of his 42 U.S.C. § 1983 complaint naming various officials
employed at the Potosi Correctional Center (PCC), including Timothy Lancaster and
Stanley Pruitt. Upon careful review, we agree with the district court’s disposition of
the case, except we conclude that Davis’s retaliation claim should not have been
dismissed at this early stage of the proceedings.

       As to the retaliation claim, we liberally construe Davis’s complaint to allege
the following relevant facts, among others. In November 2011, Davis filed a
lawsuit against Lancaster and other PCC officials. In October 2012, while the
lawsuit was pending, a knife was found in a PCC housing unit. Inmates who
worked at PCC’s metal factory, including Davis, were strip-searched; however, the
housing unit was not searched or put on lock-down. Davis was sent to
administrative segregation (ad seg), and Lancaster--who was involved with the
knife investigation--later interviewed Davis. During the interview, Lancaster
stated that he believed the knife had been manufactured in the metal factory, and
that Davis and another inmate were in ad seg because they were the only metal-
factory workers assigned to the housing unit. No other inmates were questioned
regarding the knife incident, including those who had recently quit metal-factory
jobs. Shortly thereafter, the other inmate was released from ad seg, while Davis
remained subject to the investigation (which did not comply with PCC policies)
until he was transferred to a different institution in January 2013. During Davis’s
confinement in ad seg, he was denied legal materials related to his pending
lawsuit, and he was unable to access the prison law library. In addition, Lancaster
and Pruitt made specific statements indicating that they wished to get Davis out of
PCC due to his legal activities, and that he would have to get his legal materials at
another institution. Lancaster had also recommended an administrative transfer
for Davis without any penological reason.


                                         -2-
       Based on these allegations, we conclude that Davis stated a First
Amendment retaliation claim. See Minn. Majority v. Mansky, 708 F.3d 1051,
1055 (8th Cir.) (de novo review of Fed. R. Civ. P. 12(b)(6) dismissal), cert.
denied, 134 S. Ct. 824 (2013). We note that Davis did not assert in his complaint
that he was wrongfully disciplined; rather, he asserted that impermissible
retaliation was a motivating factor for adverse actions taken against him. See
Spencer v. Jackson Cnty., 738 F.3d 907, 911 (8th Cir. 2013) (where plaintiff did
not allege retaliatory discipline and defendants did not claim that he had violated
any rules, retaliatory discipline framework and “some evidence” rule did not
apply; plaintiff was required to show that (1) he engaged in protected activity, (2)
government official took adverse action against him that would chill person of
ordinary firmness from continuing in activity, and (3) adverse action was
motivated at least in part by exercise of protected activity; denial of privileges can
constitute adverse action); Nei v. Dooley, 372 F.3d 1003, 1007-08 (8th Cir. 2004)
(per curiam) (affirming denial of officials’ motion for summary judgment, where
inmates claimed officials retaliated against them for filing lawsuit by placing them
in segregation and by denying them access to prison library, and officials argued
that they merely transferred inmates in order to investigate whether they were
violating prison rules). We additionally note that his complaint, liberally
construed, sufficiently alleged that but for impermissible retaliation, he would not
have been transferred to another institution. See Goff v. Burton, 7 F.3d 734, 737-
38 (8th Cir. 1993) (for retaliatory-transfer claim, prisoner must show that “but for”
impermissible retaliation he would not have been transferred); cf. Spencer, 738
F.3d at 912-13 (plaintiff presented sufficient evidence to create genuine issue of
material fact as to whether he would have been transferred but for his use of
grievance process, where, inter alia, plaintiff was told by defendant that she and
another defendant had transferred him and he would not receive grievance forms).

       Accordingly, we reverse only the district court’s dismissal of Davis’s First
Amendment retaliation claim, we affirm in all other respects, and we remand the
case for further proceedings.
                        ____________________________

                                         -3-